COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THE STATE OF TEXAS,                             '
                                                              No. 08-12-00207-CR
                              Appellant,         '
                                                                 Appeal from the
 v.                                              '
                                                               363rd District Court
 JOHN JEREMY ROGERS,                             '
                                                             of Dallas County, Texas
                                                 '
                              Appellee.
                                                     '          (TC# F09-24738)



                                  MEMORANDUM OPINION

       Pending before the Court is the State’s motion to dismiss this appeal pursuant to TEX. R.

APP. P. 42.2(a). Finding that the State has complied with the requirements of Rule 42.2(a), we

grant the motion and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice
October 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)